NUMBER 13-07-397-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MELINDA GARZA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 103rd District Court
                         of Cameron County, Texas


                         MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Vela
                  Memorandum Opinion by Justice Vela

      Appellant, Melinda Garza, appeals from the trial court’s order revoking her

community supervision and sentencing her to five years’ confinement in the Texas

Department of Criminal Justice Institutional Division (TDCJ-ID). By a single issue, Garza

asserts that the trial court erred when it revoked her community supervision because the
State had filed a defective motion to revoke. We affirm.

                                      I. Background

        On November 23, 2005, Garza pleaded guilty to the offense of possession of a

controlled substance with intent to deliver, pursuant to a plea-bargain agreement. See

TEX . HEALTH & SAFETY CODE ANN . § 481.112(a), (d) (Vernon 2007). The trial court

sentenced her to eight years’ incarceration in the TDCJ-ID, but suspended the sentence

and placed her on community supervision for a period of eight years.

        On August 29, 2006, the State filed a motion to revoke probated sentence, alleging

that Garza violated several terms of her community supervision between January 3, 2006

and August 25, 2006. Following a hearing on the motion, the trial court entered an order

modifying Garza’s community supervision. This order required her to serve a term of

confinement and treatment in a substance abuse felony punishment facility (SAFPF), but

allowed her to remain on community supervision until she could be placed in a SAFPF

facility.

        On January 31, 2007, the State filed a second motion entitled State’s first amended

motion to revoke community supervision probated sentence. This motion alleged new

violations of the terms of Garza’s community supervision that occurred between December

14, 2006 and January 12, 2007.

        Garza did not file a motion to quash the State’s second motion based on the

grounds relied upon in this appeal. On March 22, 2007, the trial court held a hearing on

the State’s second motion. No objection to the State’s second motion was made, and

Garza pleaded true to the violations. After receiving the evidence, the trial court revoked

Garza’s community supervision and ordered her to serve a sentence of five years’

confinement in the TDCJ-ID. This appeal followed.
                                             2
                                       II. Discussion

       By her sole issue, Garza asserts that the trial court erred when it revoked her

community supervision because the State had filed a defective motion to revoke. In

general, a prerequisite to presenting a complaint for appellate review is a showing that the

complaint was made to the trial court by a timely request, objection or motion, and that the

trial court either ruled on or refused to rule on the request, objection or motion. TEX . R.

APP. P. 33.1(a). Errors in a motion to revoke community supervision must be pointed out

to the trial court in a timely motion to quash. Longoria v. State, 624 S.W.2d 582, 584 (Tex.

Crim. App. 1981); Rodriguez v. State, 951 S.W.2d 199, 204 (Tex. App.–Corpus Christi

1997, no pet.). Error, if any, is waived absent such a motion. Gordon v. State, 575 S.W.2d
529, 531 (Tex. Crim. App. [Panel Op.] 1978). And, even if the motion is in fact defective,

the question of the sufficiency of a motion to revoke community supervision cannot be

raised for the first time on appeal. Rodriguez, 951 S.W.2d at 199. This appeal is Garza’s

first attempt to raise the sufficiency of the State’s second motion to revoke. However, she

failed to file a motion to quash the State’s second motion to revoke. Additionally, she failed

to voice any objections to the State’s motion to revoke during the hearing. Consequently,

Garza has failed to preserve the alleged error for appellate review. See TEX . R. APP. P.

33.1(a).

       Even if Garza had preserved error, the trial court properly entered its order of

modification. Garza would like us to believe that because the State’s second motion was

titled a “First Amended Motion to Revoke” and because the trial court had already entered

judgment on the first motion, the trial court improperly entered judgment on the State’s

second motion to revoke. However, the substance of a pleading determines its nature, not

merely the form or title given to it. State Bar of Texas v. Heard, 603 S.W.2d 829, 833 (Tex.
                                              3
1980); Speer v. Stover, 685 S.W.2d 22, 23 (Tex. 1985); Hernandez v. State, 767 S.W.2d
902, 904 (Tex. App.–Corpus Christi 1989), aff’d, 800 S.W.2d 523 (Tex. Crim. App. 1990)

(per curiam). The State’s second motion in no way attempted to change, correct or revise

the prior motion to revoke that had been filed on August 29, 2006. Instead, all of the

alleged violations listed in the January 31, 2007 motion took place after the trial court had

entered its order of modification for violations raised in the State’s first motion. Thus, the

State’s second motion to revoke was properly before the court, and Garza’s position is

without merit. We overrule the sole issue for review.

       The trial court’s judgment is affirmed.




                                                  ROSE VELA
                                                  Justice


Do not publish.
TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 29th day of July, 2008.




                                              4